     Case 3:18-cv-00656-BTM-MDD Document 32 Filed 03/26/19 PageID.961 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                               Case No.: 3:18-cv-656-BTM-MDD
       ENERGIZER BRANDS II LLC,
12
                                    Plaintiff,   ORDER DENYING DEFENDANTS’
13                                               MOTIONS TO DISMISS
       v.
14
                                                 [ECF Nos. 21, 24]
       IBRAHIM NASSER, an individual,
15
       SERIOUS SCENTS, INC,
16                              Defendants.
17
18
19          Pending before the Court are Defendants Ibrahim Nasser and Serious
20   Scents, Inc’s Motions to Dismiss Plaintiff Energizer Brands II, LLC’s Complaint
21   for lack of subject matter jurisdiction and lack of personal jurisdiction. (ECF Nos.
22   21, 24). For the reasons set forth below, the Motions are denied.
23          First, the Motion to Dismiss for lack of subject matter jurisdiction is denied
24   because the cause of action, a trademark dispute, presents a federal question.
25   See 28 U.S.C. § 1338(a) (“The district courts shall have original jurisdiction of
26   any civil action arising under any Act of Congress relating to patents, plant
27   variety protection, copyrights and trademarks.”).
28          Second, because this case was transferred to the Southern District of

                                                 1
                                                                          3:18-cv-656-BTM-MDD
     Case 3:18-cv-00656-BTM-MDD Document 32 Filed 03/26/19 PageID.962 Page 2 of 2



1    California, where Defendant Nasser resides and Defendant Serious Scents, Inc.,
2    is incorporated, Defendants’ Motion to Dismiss for lack of personal jurisdiction is
3    denied as moot. (See ECF No. 25).
4          IT IS SO ORDERED.
5
6    Dated: March 26, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                        3:18-cv-656-BTM-MDD
